BLODGETT, J.
Heard upon motion, for new trial filed by defendant after verdict for plaintiffs for $1836.
Plaintiffs were real estate. _ agents and entered into negotiations with defendant to find a purchaser for real estate in Providence belonging to defendant.
Negotiations reached a point at a meeting with defendant and her husband in Conimicut where two witnesses for plaintiffs, members of the Rhode Island Bar, testified defendant agreed to sell the property for $70,000, and further testified certain details as to the amount of 'the purchase price ol' $70,000, namely $55,000, which was to be in the form of a mortgage upon the said property.
It was further testified on part of plaintiffs that at this meeting an agreement to sell the property was drawn up in duplicate containing the terms agreed upon verbally by defendant, and that defendant then said sire wished to consult her attorney as to this paper and left the room taking with her a copy of the agreement, and subsequently refused to sign the same.
The case was submitted to the jury upon the question as to whether the defendant had orally accepted the terms contained in said agreement, and whether the plaintiffs had procured a purchaser ready and willing and able to purchase the same upon those terms, and there was testimony submitted upon which a jury could find that defendant did accept such terms and that the purchaser was ready and able to meet the terms agreed upon by defendant, and the Court can not say that the burden of proof was not sustained by plaintiffs.
Motion denied.